DETAILED ACTION
This action is responsive to the application No. 16/688,767 filed on November 19, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 26, 2021 has been entered.

Claim Status
Claims 1 and 4-23 are currently pending and being considered in the Office Action. Claims 2 and 3 are cancelled. Claims 21-23 are newly added.

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Claim Objections
Claim 11 is objected to because of the following informalities: 
In claim 1 lines 8-11, the limitation “wherein the first emissive layer in the first emissive stack nearest the first electrode and the Nth emissive layer in the first emissive stack nearest the second electrode… differ in at least one of the following properties: doping concentration of emissive material, layer thickness, and emissive material” creates potential conflict with claim 11, which recites “the composition of the at least one emissive dopant in the first emissive layer is the same as that of the at least one emissive dopant in the Nth emissive layer” in lines 2-4. A first emissive layer and an Nth emissive layer differing in emissive material cannot be considered to have the same composition. Examiner notes for clarity that per the prior art cited below, embodiments in which a first emissive layer and an Nth emissive layer differ in emissive material is considered an obvious variant of embodiments in which a first emissive layer and an Nth emissive layer have a same emissive material, and therefore Election by Original Presentation does not apply to these claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 11, 12, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. Pub # 2007/0035240) of record (IDS).
Regarding independent Claim 1, Yang teaches an organic light emitting device, comprising: 
a first electrode (Fig. 4: “anode”, paragraph [0030]); 
anode); and 
a second electrode (Fig. 4: “cathode”, paragraph [0030]) disposed over the first emissive stack (410-450); 
wherein the first emissive stack (410-450) consists of N emissive layers (420-440) in contact and in sequence from the first electrode (anode) side; 
wherein N is an integer of at least 3 (paragraph [0032], Table 1: “Device three” & “Device four”); 
wherein the first emissive layer (420) in the first emissive stack (410-450) nearest the first electrode (anode) and the Nth emissive layer (440) in the first emissive stack (410-450) nearest the second electrode (cathode) emit light in the same color region (paragraph [0020]: “two symmetric red light-emitting layers,” paragraph [0032]: “the multiple luminescent layers of WOLED can also be… red-green-red”) and differ in at least one of the following properties: doping concentration of emissive material, layer thickness, and emissive material (paragraph [0031]: “Although the thickness of the two red light-emitting layers according to the preferred embodiment of this invention are the same, the material and thickness of the two red light-emitting layers can also be different”), 
wherein at least one emissive layer (430) in the first emissive stack (410-450) other than the first and the Nth emissive layers (420 & 440) emits light in a different color region ([0030]: “blue light-emitting layer”) than the first and the Nth emissive layers (420 & 440). 
Regarding Claim 4, Yang teaches the device of claim 1, wherein the at least one emissive layer (430) between the first emissive layer (420) and the Nth emissive layer (440) has a thickness that is not more than ten times the thickness ([0026]-[0027], Table 1) of the first emissive layer (420).
Regarding Claim 5, Yang teaches the device of claim 1, wherein the difference between the emission peak of the first emissive layer (420) and the emission peak of the Nth 
Regarding Claim 6, Yang teaches the device of claim 1, wherein the difference between the emission peaks of the first and Nth emissive layers (420 & 440) and the emission peak of any other emissive layer (430) is greater than about 10 nm (although precise values of the emission peaks are not disclosed, the wavelength of red light may is in the range of 625-740 nm, while the wavelength of blue or green light is in the range of 435-500 nm and 520-565 nm, respectively).
Regarding Claim 7, Yang teaches the device of claim 1, wherein the first and the Nth emissive layers (420 & 440) are red emissive layers ([0020]) and at least one emissive layer (430) in the first emissive stack (410-450) other than the first and the Nth emissive layers (420 & 440) is a green emissive layer ([0032]).
Regarding Claim 11, Yang teaches the device of claim 1, wherein each emissive layer (420-440) in the first emissive stack (410-450) comprises at least one host material (Table 1: “CBP” & “mCP”) and at least one emissive dopant (Table 1: “RD07” & “Ir-pyb”) and the composition of the at least one emissive dopant (Table 1: “RD07”) in the first emissive layer (420) is the same as that of the at least one emissive dopant (Table 1: “RD07”) in the Nth emissive layer (440).
Regarding Claim 12, Yang teaches the device of claim 11, wherein the at least one emissive dopant in each emissive layer (420-440) in the first emissive stack (410-450) is a phosphorescent emissive dopant (Table 1: “RD07” & “Ir-pyb”).
Regarding Claim 14, Yang teaches the device of claim 1, wherein N is 3 ([0032]).
	Regarding Claim 21, Yang teaches the device of claim 1, wherein at least one of the emissive layers (430) between the first emissive layer (420) and the Nth emissive layer (440) Device three”) of the first emissive layer (420).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub # 2007/0035240) of record (IDS) as applied to claim 1 above, and further in view of Seo (U.S. Pub # 2015/0102331) of record (IDS).
Regarding Claim 8, Yang teaches the device of claim 1, and is silent with respect to wherein the first and the Nth emissive layers are green emissive layers and at least one 
Seo discloses an organic light emitting device wherein the first and the Nth emissive layers are green emissive layers and at least one emissive layer in the first emissive stack other than the first and the Nth emissive layers is a red emissive layer (Table 5: OLED Structure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first and the Nth emissive layers are green emissive layers and at least one emissive layer in the first emissive stack other than the first and the Nth emissive layers is a red emissive layer” teachings of Seo to the device of Yang because Yang discloses in paragraph [0032] that the multiple luminescent layers can be a variety of alternative color combinations, with the two outermost luminescent layers preferably generating the same color. Yang discloses a red-green-red luminescent layer arrangement, and Seo discloses a green-red-green luminescent layer arrangement, which one of ordinary skill in the art would consider an obvious alternative to the embodiment of Yang.
Regarding Claim 18, Yang teaches the device of claim 1, and is silent with respect to wherein the device further comprises a second emissive stack between the first and second electrodes, wherein the second emissive stack is not in contact with the first emissive stack, and the second emissive stack has M emissive layers in contact and in sequence from the first electrode side; wherein M is an integer of 3 or higher; wherein the first emissive layer of the second emissive stack nearest the first electrode and the Mth emissive layer in the second emissive stack nearest the second electrode emit light in the same color region, and wherein at least one emissive layer in the second emissive stack other than the first and the Mth emissive layers emits light in a different color region than the first and the Mth layers in the second emissive stack.
Seo discloses an organic light emitting device wherein the device comprises: 
a first electrode (Fig. 2A: 201, paragraph [0094]);

a second electrode (Fig. 2A: 204, paragraph [0094]) disposed over the first emissive stack (202(1));
wherein the first emissive stack (202(1)) consists of N emissive layers (Fig. 1: 106a-c, paragraph [0062]; see paragraph [0095]) in contact and in sequence from the first electrode (201) side;
wherein N is an integer of at least 3 (N=3);
a second emissive stack (Fig. 2A: 202(2), paragraph [0094]) between the first and second electrodes (201 & 204), wherein the second emissive stack (202(2)) is not in contact with the first emissive stack (202(1)), and
the second emissive stack (202(2)) has M emissive layers (Fig. 1: 106a-c, paragraph [0062]; see paragraph [0095]) in contact and in sequence from the first electrode (201) side;
wherein M is an integer of 3 or higher (M=3);
wherein the first emissive layer (106a) of the second emissive stack (202(2)) nearest the first electrode (201) and the Mth emissive layer (106c) in the second emissive stack (202(2)) nearest the second electrode (204) emit light in the same color region (paragraph [0063]; the same light emitting material 109a in both layers would emit light in the same color region), and wherein at least one emissive layer (106b) in the second emissive stack (202(2)) other than the first and the Mth emissive layers (106a & 106c) emits light in a different color region (paragraphs [0063] & [0078]) than the first and the Mth layers (106a & 106c) in the second emissive stack (202(2)).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the “wherein the device further comprises a second emissive stack between the first and second electrodes, wherein the second emissive stack is not in contact with the first emissive stack, and the second emissive stack has M emissive layers in 
Regarding Claim 19, Yang as previously modified teaches the device of claim 18, further comprising a charge generation layer (CGL) (Seo: Fig. 2A: 205, paragraph [0096]) disposed between the first emissive stack (Seo: 202(1)) and the second emissive stack (Seo: 202(2)).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub # 2007/0035240) of record (IDS) as applied to claim 1 above, and further in view of Kondo (U.S. Pub # 2008/0238305) of record.
Regarding Claim 9, Yang teaches the device of claim 1, and is silent with respect to wherein the first and the Nth emissive layers are yellow emissive layers and at least one emissive layer in the first emissive stack other than the first and the Nth emissive layers is a blue emissive layer.
	Kondo discloses an organic light emitting device wherein the first and the Nth emissive layers are yellow emissive layers (Table 4B, Element No. 6, Layers A & C) and at least one emissive layer in the first emissive stack other than the first and the Nth emissive layers is a blue emissive layer (Table 4B, Element No. 6, Layer B).

Regarding Claim 10, Yang teaches the device of claim 1, and is silent with respect to wherein the first and the Nth emissive layers are blue emissive layers and at least one emissive layer in the first emissive stack other than the first and the Nth emissive layers is a yellow emissive layer.
Kondo discloses an organic light emitting device wherein the first and the Nth emissive layers are blue emissive layers (Table 4B, Element No. 4, Layers A & C) and at least one emissive layer in the first emissive stack other than the first and the Nth emissive layers is a yellow emissive layer (Table 4B, Element No. 4, Layer B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first and the Nth emissive layers are blue emissive layers and at least one emissive layer in the first emissive stack other than the first and the Nth emissive layers is a yellow emissive layer” teachings of Kondo to the device of Yang because Yang discloses in paragraph [0032] that the multiple luminescent layers can be a variety of alternative color combinations, with the two outermost luminescent layers preferably generating the same color, while Kondo discloses in Table 4B that a blue-yellow-blue luminescent layer arrangement is an obvious alternative to a red-green-red luminescent layer arrangement.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub # 2007/0035240) of record (IDS) as applied to claim 11 above, and further in view of Forrest (U.S. Pub # 2006/0279203) of record (IDS).
Regarding Claim 13, Yang teaches the device of claim 11, and is silent with respect to wherein at least one emissive layer in the first emissive stack comprises a phosphorescent dopant, and at least one emissive layer in the first emissive stack comprises a fluorescent dopant.
Forrest discloses an organic light emitting device wherein at least one emissive layer (Fig. 3A: host/phosphorescent dopant, paragraph [0083]) in the first emissive stack (Fig. 3A: emissive region, paragraph [0083]) comprises a phosphorescent dopant, and at least one emissive layer (Fig. 3A: host/fluorescent dopant, paragraph [0083]) in the first emissive stack (emissive region) comprises a fluorescent dopant.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the “at least one emissive layer in the first emissive stack comprises a phosphorescent dopant, and at least one emissive layer in the first emissive stack comprises a fluorescent dopant” teachings of Forrest to the device of Yang because Forrest discloses in paragraph [0013] that white OLEDs having only phosphorescent emissive materials may be highly efficient, but their operation stability is limited by the lifetime of the blue phosphorescent component, whereas white OLEDs having all fluorescent emissive materials may have good operational stability, but their external quantum efficiency is generally about three times lower than that of all-phosphorescent white OLEDs.

Claims 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub # 2007/0035240) of record (IDS) as applied to claim 1 above.
Regarding Claim 15, Yang teaches the device of claim 1, and is silent with respect to wherein the change in each 1931 CIE (x, y) color coordinate of light emitted from the first 2 to 80 mA/cm2.
Yang discloses an organic light emitting device wherein a change in 1931 CIE (x, y) color coordinate of light emitted from the first emissive stack in the device recited with regards to claim 1 above (Figs. 1-2, Table 2: device 4) is significantly reduced from a conventional device (Figs. 1-2, Table 2: devices 1-2) over a variation in current density (Figs. 1-2) and applied voltage (Table 2, paragraphs [0022]-[0028])
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the “change in each 1931 CIE (x, y) color coordinate of light emitted from the first emissive stack is 0.02 or less for any change in current density within the range of about 2 mA/cm2 to 80 mA/cm2” teachings to the device of Yang because it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112. 
Although the change in 1931 CIE (x, y) color coordinates is not provided over the claimed range of current density, Yang discloses in paragraph [0028] that if luminescent material and thickness of each luminescent layer in WOLED can be further well designed, the problem of the luminescence color varying with the applied operating voltage can be further improved. Therefore, to the extent that Yang is silent with respect to the claimed change in each 1931 CIE (x, y) color coordinate, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the thickness and material composition of each luminescent layer in order to optimize the functionality of the device, so as to arrive at the limitations of claim 15. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed change in each 1931 CIE (x, y) color coordinate of light emitted or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another 
Regarding Claim 16, Yang teaches the device of claim 1, and is silent with respect to wherein the change in each 1931 CIE (x, y) color coordinate of light emitted from the first emissive stack is 0.02 or less for any change in luminance within the range of about 800 cd/m2 to 30,000 cd/m2.
Yang discloses a device wherein a change in 1931 CIE (x, y) color coordinate of light emitted from the first emissive stack in the device recited with regards to claim 1 above (Figs. 1-2, Table 2: device 4) is significantly reduced from a conventional device (Figs. 1-2, Table 2: devices 1-2) over a variation in current density (Figs. 1-2) and applied voltage (Table 2, paragraphs [0022]-[0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the “change in each 1931 CIE (x, y) color coordinate of light emitted from the first emissive stack is 0.02 or less for any change in luminance within the range of about 800 cd/m2 to 30,000 cd/m2” teachings to the device of Yang because it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112. 
Although the change in 1931 CIE (x, y) color coordinates is not provided as a function of luminance, Yang discloses in paragraph [0028] that if luminescent material and thickness of each luminescent layer in WOLED can be further well designed, the problem of the luminescence color varying with the applied operating voltage can be further improved. Therefore, to the extent that Yang is silent with respect to the claimed change in each 1931 CIE (x, y) color coordinate, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the thickness and material composition of each luminescent layer in order to optimize the functionality of the device, so as to arrive at the 
Regarding Claim 17, Yang teaches the device of claim 1, and is silent with respect to wherein the Δuv value of light emitted from the first emissive stack is less than 0.02 when the device is aged to 70% of its initial luminance (LT70).
It is known in the art that the Δuv value of light emitted from an emissive stack is a function of aging from initial luminance.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the “Δuv value of light emitted from the first emissive stack is less than 0.02 when the device is aged to 70% of its initial luminance (LT70)” teachings to the device of Yang because it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112. 
Yang discloses in paragraph [0028] that if luminescent material and thickness of each luminescent layer in WOLED can be further well designed, the problem of the luminescence color varying with the applied operating voltage can be further improved. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the thickness and material composition of each luminescent layer in order to optimize the functionality of the device, so as to arrive at the limitations of claim 17. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed Δuv value of light emitted or any unexpected results arising therefrom and it has 
Regarding Claim 22, Yang teaches the device of claim 21 and is silent with respect to wherein at least one of the emissive layers between the first emissive layer and the Nth emissive layer has a thickness that is at least five times the thickness of the first emissive layer. 
Yang discloses an organic light emitting device wherein at least one of the emissive layers (430) between the first emissive layer (420) and the Nth emissive layer (440) has a thickness that is at least four times a thickness (paragraphs [0026]-[0027], Table 1: “Device three”) of the first emissive layer (420).
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the thickness of the at least one emissive layer between the first emissive layer and the Nth emissive layer in order to optimize the luminescence color variance as a result of the applied operating voltage, as disclosed by Yang in paragraph [0028], so as to arrive at the limitations of claim 1. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed thickness of the at least one emissive layer between the first emissive layer and the Nth emissive layer or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub # 2007/0035240) of record (IDS) in view of Pieh (U.S. Pub # 2010/0078631) of record (IDS).
Regarding Claim 20, Yang teaches the device of claim 1, and is silent with respect to at least one emissive layer between the first and second electrodes and not in contact with the first emissive stack, said layer comprising a fluorescent blue dopant.
Pieh discloses an organic light emitting device comprising at least one emissive layer (Fig. 1: BEML, paragraph [0030]) between the first and second electrodes (Fig. 1: ANO & CAT, paragraph [0028]) and not in contact with the first emissive stack (Fig. 1: 2NDST, paragraph [0028]), said layer comprising a fluorescent blue dopant ([0030]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the “at least one emissive layer between the first and second electrodes and not in contact with the first emissive stack, said layer comprising a fluorescent blue dopant” teachings of Pieh to the device of Yang because Pieh discloses that an OLED display device can raise color stability, assure high efficiency and long life span, as well as may reduce power consumption by independently arranging the blue emission layer alone in a stack that is separated from a fluorescent green emission layer and a phosphorescent red emission layer stacked in a hybrid structure.
Regarding Claim 23, Yang teaches the device of claim 1, and is silent with respect to a second emissive stack comprising at least one additional emissive layer; and a charge generation layer disposed between the first emissive stack and the second emissive stack.
Pieh discloses an organic light emitting device comprising: 
a first emissive stack (Fig. 1: 2NDST, paragraph [0028]);
a second emissive stack (Fig. 1: BEML, paragraph [0030]) comprising at least one additional emissive layer (BEML); and 
a charge generation layer (Fig. 1: CGL, paragraph [0029]) disposed between the first emissive stack (2NDST) and the second emissive stack (BEML).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the “second emissive stack comprising at least one additional .

Response to Arguments
Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 7 lines 14-30), Applicant argues that the prior art of Yang fails to teach the limitation “the first emissive layer in the first emissive stack nearest the first electrode and the Nth emissive layer in the first emissive stack nearest the second electrode emit light in the same color region and differ in at least one of the following properties: doping concentration of emissive material, layer thickness, and emissive material” as recited in claim 1. Applicant cites the disclosure by Yang in paragraph [0020] that the two red light-emitting layers are symmetric on both sides of a blue light-emitting layer, and argues that “symmetric” in this context requires the two red light-emitting layers to have the same doping concentration, thickness, and emissive materials.
Examiner respectfully submits that the disclosure by Yang in paragraph [0031], “Although the thickness of the two red light-emitting layers according to the preferred embodiment of this invention are the same, the material and thickness of the two red light-emitting layers can also be different,” clearly indicates that the symmetric structure does not require the two red light-emitting layers to have the same doping concentration, thickness, and emissive materials. (Emphasis added) Rather, the term “symmetric” appears to indicate that the 
Regarding Applicant’s second argument (p. 8 lines 1-12), Applicant argues that claim 23 is allowable over Yang because Yang fails to teach the limitation “a second emissive stack comprising at least one additional emissive layer; and a charge generation layer disposed between the first emissive stack and the second emissive stack” as recited in the claim. Further, Applicant argues that it would not be obvious to modify the device of Yang to arrive at the claimed device because Yang already possesses the property of a white-emitting OLED device, and therefore the modification would be unnecessary.
Examiner respectfully submits that although the device of Yang is disclosed as a white-emitting OLED device, Pieh discloses that independently arranging the blue emission layer alone in a stack that is separated from a fluorescent green emission layer and a phosphorescent red emission layer in a white OLED display device can raise color stability, assure high efficiency and long life span, and reduce power consumption. Therefore, it would be obvious to apply the teachings of Pieh to the device of Yang in order to improve the performance of the prior art device. The invention of claim 23 is therefore considered to be obvious over the device of Yang as modified by Pieh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892